899 F.2d 14
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Oley HALL, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 90-3171.
United States Court of Appeals, Sixth Circuit.
April 4, 1990.

1
Before KRUPANSKY and MILBURN, Circuit Judges, and WILLIAM K. THOMAS, Senior District Judge*.

ORDER

2
This matter is before the Court on the petitioner's response to the Court's order of March 6, 1990, directing the petitioner to show cause why his appeal should not be dismissed for lack of jurisdiction.


3
The petitioner seeks review of the decision of the Benefits Review Board (hereinafter "the Board") denying his claim for black lung benefits.  The Board issued its decision on December 29, 1989.  The petition for review was filed on February 28, 1990, one day after the expiration of the time for appeal pursuant to 33 U.S.C. Sec. 921(c).


4
Petitioner contends that the 60-day filing period under Sec. 921(c) is not a jurisdictional requirement but rather a statute of limitations.  We have held, however, that 33 U.S.C. Sec. 921(c) is a jurisdictional provision.   Danko v. Director, OWCP, U.S. Dept. of Labor, 846 F.2d 366, 369 (6th Cir.1988).  Pursuant to Sec. 921(c), a petition for review must be filed in this Court within the sixty days following the issuance of the Board's order.   Id. at 369.  The petition must be received by the clerk of this Court on or before the sixtieth day to be timely.  This Court strictly construes and adheres to this rule.  Furthermore, absent any specific statutory authority, the clerk may not enlarge the time for filing a petition for review from an order of an administrative agency or board.  Id.


5
Therefore, it is ORDERED that petitioner's appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable William K. Thomas, Senior U.S. District Judge for the Northern District of Ohio, sitting by designation